In an action to foreclose a tax lien, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 21, 2000, which denied her motion to vacate the dismissal of the action upon her default in appearing at a hearing to determine whether the defendants were served with process.
Ordered that the order is affirmed, without costs or disbursements.
The denial of the plaintiffs motion to vacate her default was a provident exercise of discretion (see, Alliance Prop. Mgt. & Dev. v Andrews Ave. Equities, 70 NY2d 831; Seven Acre Wood St. Assocs. v Wood, 286 AD2d 432). Friedmann, J. P., Smith, Adams and Townes, JJ., concur.